DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Claim 2 recites “in particular a security system” which is indefinite as it is not positively recited as the external signal. Claim 6recites “an attaching means” which has positive recitation in claim 5 from which it depends. Claim 7 has the same problem as well as reciting A visualization component which has antecedent basis in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim s 1-7, 9, 10, 12, 13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000 135186 in view of CN 205521440.

JP 2000 135136 discloses:"Combination for performing work in a household environment (see abstract,
fig. 1-3), wherein the combination consists of a device (10) with a performance unit for performing the
work (abstract; fig.4), a moving means (13b) for moving the device on a surface (fig.4), a control unit for
controlling the moving means for autonomous maneuvering on the surface (abstract; fig. 11), and a
visualization component (12,13,15), wherein the visualization component comprises a two-dimensional
or three-dimensional visualization element in a shape of a human, an animal, a plant, a household
object, a fantasy figure, a moving means, in particular a vehicle, an airplane, or a ship (see abstract and
fig 1, the component has the shape of an animal)." In regards to claims 2-4 and 6,9 see paragraphs 5-31
of the translation.

    PNG
    media_image1.png
    328
    598
    media_image1.png
    Greyscale


1. A hologram based on the emotion of the robot, wherein it comprises a shell (1), the shell (1) is provided with the upper cavity [101] and lower cavity [102], a base [2]. the lower cavity (102) of the base (2) is provided with a supporting frame (201), the base (2) and bottom of it is a plane, said base (2) is provided with at least one groove (202), holographic display screen [3], the holographic display screen (3) is embedded in the shell (1); the upper cavity [101] regular display screen [4], the conventional display screen (4) is embedded in the shell (1) on the main control board (5), and said main control plate [5] connected with holographic display screen [3] and a regular display screen [4], the main control board (5) embedded in the shell (1), a voice conversation identification module (6), the voice conversation identification module (6) is connected with the main control board (5) and embedded in the shell (1).

2. The hologram based on emotion of the robot according to claim 1, wherein said shell (1) is elliptic structure.

3. The hologram based on emotion of the robot according to claim 1, wherein the holographic display screen (3) is made of crystal.
     It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of JP ‘186 with a moving hologram that displays emotions based on voice commands as taught by CN  ‘440 in order to amuse the user.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘186 in view of CN ‘440 as applied to claims 10 and 13 above, and further in view of Helms et al. ‘716.
    The modified JP ‘186 reference lacks the disclosure of a motion detector. The PG pub to Helms et al. 2013/0321716 discloses a motion detector 28 to control a hologram as disclosed in paragraph 31.
[0031] The sensor 28 is configured to detect people in proximity to the virtual display system 10. For example, if no one is in the vicinity of the virtual display system 10 for a predetermined time, the virtual display system 10 can turn off or go in a standby mode. The sensor 28 can be a proximity sensor that detects movement and people. The proximity sensor emits an electromagnetic field or a beam of electromagnetic radiation (infrared, for instance), and looks for changes in the field or return signal. The object being sensed is often referred to as the proximity sensor's target. In addition to controlling power to the virtual display system 10, the sensor 28 can also track the number and times people view the virtual display system 10. Such information is useful to track effectiveness of the virtual display system 10. The sensor 28 can also be a motion activated automatic on-board ambient audio sensor that electronically monitors and adjusts preset system volume levels, ensuring the message is always delivered at the proper level even during periods of high noise.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the modified device of JP ‘186 with a motion detector as taught by Helms, in order to control the hologram.
Claim17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘186 in view of CN ‘440 as applied to claim 13 above, and further in view of Lin ‘834.
     The modified reference of JP ‘186 lacks the disclosute of an inflatable unit. The patent to Lin ‘834 discloses an attachable inflatable unit on a robot base. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the modified device of JP ‘186 with an inflatable unit as an alternate to a hologram in order to amuse the user.
Allowable Subject Matter
Claims 19-21 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661